Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 21 and 22 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by JP04060188 to Hayano (the art rejection is made based on the respective English translation by J-PiatPat)
In Reference to Claim 1
Hayano discloses compressor, comprising: a hermetic casing (Fig. 1, 1) having a discharge space (Fig. 1, 2) to which a refrigerant gas is discharged; an electric motor (Fig. 1, 3) provided in the hermetic casing to supply a rotational drive force; a compression device (Fig. 1, 10) provided in the hermetic casing so as to compress the refrigerant gas; and a rotational shaft (Fig. 1, 5) that operates the compression device using the rotational drive force of the electric motor, wherein the rotational shaft includes a refrigerant 
In Reference to Claim 21
Hayano discloses a compressor, comprising: a hermetic casing (Fig. 1, 1) having a discharge space (Fig. 1, 2); a compression device (Fig. 1, 10) including a fixed scroll (Fig. 1, 19) and an orbiting scroll (Fig. 1, 10) provided in the hermetic casing so as to compress a refrigerant gas, a compression chamber in 38NIP-0002 which the refrigerant gas is compressed being formed between the fixed scroll and the orbiting scroll by an orbiting motion of the orbiting scroll with respect to the fixed scroll, a discharge port (Fig. 1, 32) being formed in the fixed scroll; an electric motor (Fig. 1, 3) provided in the hermetic casing to supply a rotational drive force; a rotational shaft (Fig. 1, 5) that rotates the orbiting scroll using the rotational drive force of the electric motor, wherein the rotational shaft includes a refrigerant flow path (Fig. 1, 5b) provided therein; and a discharge cover (Fig. 1, 24) provided below the compression device, wherein the compressed refrigerant gas is discharged through the discharge port into the discharge cover and is guided to the discharge space through the refrigerant flow path provided in the rotational shaft (As showed in Fig. 2, a partial of the refrigerant flow is discharged via the discharge port 32, and a portion of the flow is guided to the discharge space via the channel 5b).

    PNG
    media_image1.png
    633
    793
    media_image1.png
    Greyscale

In Reference to Claim 22
Hayano discloses a compressor, comprising: a hermetic casing (Fig. 1, 1) having a discharge space (Fig. 1, 2); a compression device including a fixed scroll (Fig. 1, 20) and an orbiting scroll (Fig. 1, 10) provided in the hermetic casing so as to compress a refrigerant gas, a compression chamber in which the refrigerant gas is compressed being formed between the fixed scroll and the orbiting scroll by an orbiting motion of the orbiting scroll with respect to the fixed scroll, a discharge port (Fig. 1, 32) being formed in the fixed scroll; an electric motor (Fig. 1, 3) provided in the hermetic casing to supply a rotational drive force; and  39NIP-0002 a rotational shaft (Fig. 1, 5) that rotates the orbiting scroll using the rotational drive force of the electric motor, wherein the rotational shaft includes a refrigerant flow path (Fig. 1, 5b) provided therein, wherein the compressed refrigerant gas is discharged through the discharge port (Fig. 1, 32) into a space (Fig. 1, annotated by the examiner) below the compression device and is guided (As showed in Fig. 1, a portion of the flow is guided to the discharge space via the channel 5b, and a portion is discharged into the space) to the discharge space through the refrigerant flow path provided in the rotational shaft, and .
Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/20/2021